Title: From John Adams to William Cunningham, 29 November 1809
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy. Nov. 29. 1809

I return you the inclosed Letter, according to your desire.—No Eye but mine has seen it: and no Copy of it, or any Part of it has been taken.
I See So many difficulties and objections in the Way, that I despair of Success and therefore think it would be imprudent to commit myself.
What ever my Son Said to you, he said it by guess.—He knows nothing of my Plan.—You need be under no concern.—If I Should live to make mention again of The Gentleman, which is not very probable, I Shall be very mild with him. I could not give an adequate Idea of my Transactions in Holland without inserting in their Place, the Letters to Dr Kalkoen. The publication of these, or any other Letters of mine written thirty years ago, by no means implies, that I am of the Same Opinion now. Many things that I have then thought correct may not appear so now. original Documents will be scanned by Historians.
The inconsistences you mention are merely imaginary, as might be shewn: but our opinions differ so widely and upon so many Points that the discussion would require more time than I can possibly spare. I feel for you under your concern for Mrs Cunningham and the more sensibly for having been more than twenty years, so often under similar apprehensions for the dear Companion of my Life.
I have received another letter from you containing a hint from a Junto or Junta man, which Junta he belongs to, you do not say. You may easily imagine that a Republican would dress up a man of straw to divide the Federalists: or Vice Versa a Federalist would evoke a Ghost to divide the Republicans. But this is too ridiculous a Story for me to write a Word more about it.
I am dear Sir your Friend and humble Servant.

John Adams